Citation Nr: 1307383	
Decision Date: 03/05/13    Archive Date: 03/11/13

DOCKET NO.  09-13 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an increased disability rating for status post total left knee replacement, currently rated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran served on active duty from September 1976 to January 1981.

This appeal comes before the Board of Veterans' Appeals (Board) from an October 2008 rating decision by the Roanoke, Virginia Regional Office (RO) of the United States Department of Veterans Affairs (VA).  In that decision, the RO continued a 30 percent disability rating for left knee disability status post total replacement.

The Board has reviewed both the Veteran's physical claims file and the Veteran's file on the Virtual VA electronic file system, to ensure a total review of the evidence.


FINDING OF FACT

The Veteran's left knee disability status post total surgical replacement is manifested by pain, weakness, and painful motion that are less than severe.


CONCLUSION OF LAW

The Veteran's left knee disability status post total replacement does not meet the criteria for a disability rating higher than 30 percent.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5055 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

Rating for Left Knee Disability Status Post Replacement

The Veteran has service-connected left knee disability.  In October 2006 he underwent surgical replacement of the knee with a prosthesis.  He contends that disability in his left knee, including pain and functional limitation, warrants a rating higher than the existing 30 percent rating.

VA assigns disability ratings by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule). 38 U.S.C.A. § 1155; 38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.10.  If two ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  When evaluation of a musculoskeletal disability is based on limitation of motion, VA regulations provide, and the United States Court of Appeals for Veterans Claims (Court) has emphasized, that evaluation must include consideration of impairment of function due to such factors as pain on motion, weakened movement, excess fatigability, diminished endurance, or incoordination.  38 C.F.R. §§ 4.40, 4.45, 4.59; see DeLuca v. Brown, 8 Vet. App. 202 (1995).

The Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  Therefore, the Board will consider whether different ratings are warranted for different time periods.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a claim, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107.

The rating schedule provides that more than a year after knee replacement surgery knee disability is to be rated at 60 percent if there are chronic residuals consisting of severe painful motion or weakness.  If there are intermediate degrees of residual weakness, pain, or limitation of motion, the disability is to be rated by analogy to Diagnostic Codes 5256, 5261, or 5262.  The minimum rating is 30 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5055.  Diagnostic Codes 5256, 5261, and 5262 address the range of motion of the knee.  Ankylosis is rated at 30 percent or higher, depending on the position of the leg, limitation of flexion is compensably rated if flexion is limited to 45 degrees or less, and limitation of extension is compensably rated if extension is limited to 10 degrees or more short of full extension.  38 C.F.R. § 4.71a. 

After the October 2006 left knee replacement surgery, the RO assigned a 100 percent rating effective through November 30, 2006, and a 30 percent rating effective December 1, 2007.

In October 2007, the Veteran's had a recheck of his left knee at the private orthopedic practice where he receives treatment.  The Veteran reported that his left knee was "doing well", providing highly probative evidence against his own claim.  He indicated that he had good pain relief with the knee replacement surgery.  He reported that he went up and down stairs without difficulty.  He stated that presently he had right knee problems, specifically tenderness, intermittent pain, and occasional catching with bending or squatting.  The treating physician observed that the Veteran walked with antalgia, more so on the right than the left.  The Veteran was using a crutch on the day of the checkup.  The physician found that the left knee incisions had healed nicely.  The left knee came easily to full extension and flexed to 120 degrees.  The left knee had no effusion.  The left leg had good quadriceps strength and tone.  The left knee was stable to varus, valgus, and anterior-posterior stress.  The left calf was supple and nontender.  Distal sensibility was intact.  Left knee x-rays showed good alignment of the replacement components.  The Veteran's right knee had tenderness and mild effusion, tenderness, without abnormalities on x-ray.  The physician indicated that the right knee probably had a degenerative tear of the medial meniscus.

In April 2008, the Veteran requested an increased rating for his left knee disability.  In May 2008, he had a VA examination of his left knee.  The examiner reported having reviewed the Veteran's claims file.  The examiner noted the history of left total knee replacement in 2006, and noted that the Veteran also had some arthritis and pain in his right knee.  At the examination, the Veteran used a cane with walking, and he wore braces on both knees.  The Veteran stated that his left knee pain had improved some but that basically he still had the same left knee problems as before the replacement surgery.

The Veteran reported that his left knee had pain, giving way, weakness, incoordination, and slowness of motion.  He stated that he had flare-ups, with his symptoms more severe, that occurred every two to three weeks and lasted for hours.  He related that during flare-ups he could not sit with his knee bent, could not lift anything, and had difficulty standing from a sitting position.  He stated that he was able to stand for 15 to 30 minutes, and that he was unable to walk more than a few yards.  He stated that he used a cane and knee brace all the time, and used a walker if his knee was really bad and he was unsteady.

The Veteran reported that he had worked at a foundry since 1983.  He stated that he worked full time until the left knee replacement surgery, and that after recuperation from that surgery he returned to work only part time, four to five hours per day.

The examiner observed that the Veteran's gait was antalgic.  The examiner found evidence in the left knee of mild bony joint enlargement, mild crepitus, mild tenderness, and guarding of movement.  The range of motion of the left knee was to 115 degrees of flexion and to 5 degrees short of full extension.  The examiner stated that there was no objective evidence of pain with motion of the left knee.  After repeated motion, there was no objective evidence of pain and no additional limitation of motion.  Left knee x-rays showed no evidence of loosening of the prosthesis parts.

In VA treatment in 2008 and 2009, the Veteran reported pain in both knees.  Pain in his right knee was treated with injections.

The Veteran applied for disability benefits from the United States Social Security Administration (SSA).  He reported that in July 2008 he left his part time work at the foundry and stopped working.  He stated that his capacity for work was affected by pain in both knees and in an ankle.  In October 2008, SSA found that the Veteran had been disabled since October 2006.  SSA found that the Veteran was disabled due to a primary diagnosis of osteoarthrosis and allied disorders and a secondary diagnosis of essential hypertension.

The Veteran's statements and the medical evidence indicate that the post replacement disability of his left knee is manifested by pain, painful motion, and some limitation of motion, and that he has flare-ups during which those symptoms are worse.  The evidence does not show, however, that he has severe painful motion or weakness in his left knee.  In both the October 2007 private examination and the May 2008 VA examination, the examiners did not report observing evidence of severe painful motion.  In the October 2007 examination, the Veteran stated that he had experienced good relief of left knee pain and that he went up and down stairs without difficulty.  The preponderance of the evidence shows a disability picture in which pain, painful motion, and weakness are less than severe.  Thus, a 60 percent rating under Diagnostic Code 5055 is not warranted. 

In this regard, the Board must give great probative weight to the private examination report, which the Board finds outweigh the Veteran's lay statements regarding the nature and extent of his problem with this disability.  The report was prepared without consideration of the Veteran's claim for increased compensation, based on a true and highly accurate perception from the Veteran of how the knee replacement has helped him with his knee issue.  In this report, the Veteran clearly indicates that the knee replacement was a success not, as he has suggested, a failure.  In this regard, the Board has considered the issue that the knee problem may have worsened since 2007, however, there is no follow-up private treatment record indicating such.  The Board finds the treatment records provide highly probative evidence against the claim that the condition has become worse since 2007 (the objective result of the VA examination in 2008 supports the findings and the Veteran's statements of 2007).  While the Veteran clearly has problems associated with this knee, the Board finds that they are fully compensated within the 30 percent evaluation.  A 30 percent evaluation clearly indicates a significant problem (a 30% reduction in the ability to function in the workforce). 
  
When there is an exceptional disability picture, such that the rating schedule criteria do not reasonably describe a claimant's disability level and symptomatology, an RO may refer a case to the VA Under Secretary for Benefits or to the Director of the VA Compensation and Pension Service for consideration of an extraschedular rating.  See 38 C.F.R. § 3.321(b)(1) (2012); see also Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Extraschedular ratings are limited to cases in which it is impractical to apply the regular standards of the rating schedule because there is an exceptional or unusual disability picture, with such related factors as frequent hospitalizations or marked interference with employment.  38 C.F.R. § 3.321(b)(1).

The Veteran's left knee disability has not required frequent hospitalizations.  His left knee disability contributed to his shift to part time work, and then to his leaving his foundry job altogether.  His reduction and then cessation of physically demanding employment, however, were due to both his left knee disability and his right knee disability.  The evidence does not indicate that his left knee disability by itself, without consideration of his right knee disability, has interfered to a marked extent with his capacity to maintain any kind of employment.  The 30 percent rating provided under Diagnostic Code 5055 addresses the intermediate degree of knee pain, painful motion, weakness, and limitation of motion that the Veteran's left knee disability produces.  Therefore, it is practical to evaluate that disability under the rating schedule, and it is not necessary to refer the rating of that disability for consideration of an extraschedular rating.

The Board notes that the Veteran's left knee disability was a factor in his cessation of employment and in SSA's grant of disability benefits.  The Court has held that a request for a total disability rating based on individual unemployability (TDIU), whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim, or, if the disability upon which entitlement to TDIU is based has already been found to be service connected, as part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) held that VA must consider TDIU as part of the issue of a proper disability rating whenever there is "cogent evidence of unemployability, regardless of whether [the claimant] states specifically that he is seeking TDIU benefits."  Comer v. Peake, 552 F.3d 1362, 1366 (Fed. Cir. 2009).  

In this case, the Veteran reduced his work hours and later left his foundry job, and SSA found him disabled, because of his combined disability due to disorders of the left knee and the right knee.  The evidence does not suggest that his left knee disability by itself, without consideration of his right knee disability, makes him unemployable.  Service connection has not been sought or established for his right knee disability, which clearly, based on a review of the treatment records, appears to be half of the Veteran's problem.  Therefore, the record in the Veteran's left knee disability increased rating claim does raise a claim for a TDIU.

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) redefined VA's duty to assist a claimant in the development of a claim for VA benefits. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2012).

The notice requirements of the VCAA require VA to notify the Veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain. 38 C.F.R. § 3.159(b). The Court has stated that the requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO). Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004). Insufficiency in the timing or content of VCAA notice is harmless, however, if the errors are not prejudicial to the claimant. Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

The Veteran provided the Veteran with VCAA notice in letters issued in April 2008 and January 2009.  Those letters addressed the information and evidence necessary to substantiate claims for service connection and increased ratings, and informed the Veteran how VA assigns effective dates.  The letters also addressed who was to provide the evidence.

The claims file contains the Veteran's service medical records, post-service medical records, statements from the Veteran, and reports of VA and private medical examinations.  The Veteran has had examinations that were adequate for purposes of rating his left knee disability.  The request for a new examination, in light of a finding that the examinations above are adequate for rating purposes, is denied. 

In regard to the representative's requests to search for additional VA treatment records, the representative never indicates if additional records are available.  That the case has been pending for several years before the Board (the appeal was submitted in 2009) does not provide a basis, in and of itself, to remand this case and delay the full adjudication of this case for several more years.  If the Board had some indication of missing treatment records, the Board would remand the case for those records.  However, the Board has been given no indication that additional pertinent records exist, not even from the Veteran's representative.  Further, there is simply no indication of additional pertinent records, assuming they did exist, that would provide a basis to grant this claim.  In January 2009, the Veteran specifically indicated that there was no other information or evidence to give to VA to support his appeal and asks the Board to decide his case "as soon as possible."  The Board apologizes for the delay.  If in the future, the condition worsens, the Veteran may re-file a claim. 

The Board finds that the Veteran was notified and aware of the evidence needed to substantiate his claim, as well as the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence.  The Veteran has actively participated in the claims process by providing evidence and argument.  Thus, he was provided with a meaningful opportunity to participate in the claims process, and he has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication nor to have caused injury to the Veteran's interests.  See Pelegrini, 18 Vet. App. at 121.  Therefore, any such error is harmless, and does not prohibit consideration of the claim on the merits.  See Conway, 353 F.3d at 1374, Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

ORDER

Entitlement to a disability rating higher than 30 percent for status post total left knee replacement is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


